Dear Mr. Tate:
You advise this office that you were elected to the office of police juror for Washington Parish in October of 1995. In October of 1998, the parish adopted a new home rule charter form of government. The new home rule charter provisions concerning compensation of elected officials have reduced your salary from $800.00 to $600.00 a month.
You are afforded constitutional protection prohibiting the reduction of your salary during the elected term by LSA-Const. Art. 6, Section 12, (1974), providing:
      § 12. Local Officials; Compensation
      Section 12. The compensation or method of fixing the compensation of an elected official of any local governmental subdivision which operates under a home rule charter or plan of government, as provided in Sections 4 and 5 of this Article, shall provided in its charter. The compensation or method of fixing the compensation of an elected official of any other local governmental subdivision shall be provided by law. Compensation of a local official shall not be reduced during the term for which he is elected. (Emphasis added).
Reduction of your salary was not permitted during your first term of office. However, when your new term of office began, it became legal for your compensation to be reduced. The prohibition against the reduction of compensation of any elected official is applicable only to the term for which he is elected, but a reduction is authorized for subsequent terms. See Smithvs. Town of Cotton Valley, 584 So.2d 1199 (La.App. 2nd Cir. 1991); writ den., 589 So.2d 1057 (La. 1991). See also Attorney General Opinion 96-241, copy attached.
We hope the foregoing is responsive to your inquiry. Should you have further questions, please contact this office.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:ams *Page 1 
OPINION NUMBER 96-241
June 6, 1996
                             77 OFFICERS — Local  Municipal LSA-R.S. 33:404.1
Honorable Ted Berthelot      Addresses questions concerning, Addis Police Department      among other issues, the reduction of 7818 Hwy. 1 South            salaries of elected officials in a P.O. Box 237                 Lawrason Act municipality. Addis, Louisiana 70710